This appeal is from an order restraining the city officials from enforcing regulations requiring an examination for obtaining a license under the city ordinances to carry on the business of supervising electrician. If the ordinance requiring examination of the applicant as a prerequisite to the granting of a license is invalid as *Page 224 
alleged, the matter may be adjudged in mandamus proceedings; and as the remedy at law is full, complete and adequate, and no sufficient grounds for equitable interference appearing, the order granting an injunction against the city is reversed with directions to dismiss the bill of complaint.
BROWN, C. J., AND WHITFIELD, TERRELL AND STRUM, J. J., concur.